Case 17-26286        Doc 66     Filed 12/05/18     Entered 12/05/18 14:49:06          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26286
         Scott D Pouley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2017.

         2) The plan was confirmed on 02/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/30/2018.

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,845.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26286       Doc 66     Filed 12/05/18    Entered 12/05/18 14:49:06                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $1,461.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $1,461.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $1,378.12
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $82.88
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,461.00

 Attorney fees paid and disclosed by debtor:               $690.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE      Secured             0.00          0.00             0.00           0.00       0.00
 CARRINGTON MORTGAGE SERVICES Secured         1,897.73       1,897.73         1,897.73           0.00       0.00
 CARRINGTON MORTGAGE SERVICES Secured              0.00          0.00             0.00           0.00       0.00
 GOLDEN GREEN SERVICES         Unsecured         500.00        352.42           352.42           0.00       0.00
 GOLDEN VALLEY LENDING         Unsecured         400.00        400.00           400.00           0.00       0.00
 ILLINOIS LENDING CORP         Unsecured         700.00      1,158.19         1,158.19           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         630.16        630.16           630.16           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         785.00        785.00           785.00           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         512.36        512.36           512.36           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         337.47        337.47           337.47           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         397.82        397.82           397.82           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         607.61        607.61           607.61           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         596.50        596.50           596.50           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,102.13       1,102.13         1,102.13           0.00       0.00
 QUANTUM3 GROUP                Unsecured      2,300.00       2,339.27         2,339.27           0.00       0.00
 QUANTUM3 GROUP                Unsecured         401.86        446.38           446.38           0.00       0.00
 QUANTUM3 GROUP                Unsecured         387.22        387.22           387.22           0.00       0.00
 QUANTUM3 GROUP                Unsecured         938.31        986.65           986.65           0.00       0.00
 COMENITY BANK                 Unsecured         323.47           NA               NA            0.00       0.00
 ELASTIC CREDIT                Unsecured      1,800.00            NA               NA            0.00       0.00
 FIRST NATIONAL CREDIT CARD    Unsecured         327.31           NA               NA            0.00       0.00
 FLURISH INC                   Unsecured         229.20           NA               NA            0.00       0.00
 CERULEAN                      Unsecured         772.87           NA               NA            0.00       0.00
 CHECK N GO                    Unsecured      1,100.00            NA               NA            0.00       0.00
 COMCAST                       Unsecured          82.49           NA               NA            0.00       0.00
 ARROWHEAD                     Unsecured         300.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26286       Doc 66        Filed 12/05/18    Entered 12/05/18 14:49:06                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim        Claim         Principal       Int.
 Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
 BIG PICTURE LOANS                Unsecured         650.00             NA             NA           0.00        0.00
 BLUE TRUST LOANS                 Unsecured         650.00             NA             NA           0.00        0.00
 VISTA IMAGING ASSOC              Unsecured         282.00             NA             NA           0.00        0.00
 VISTA MEDICAL CENTER EAST/PASI   Unsecured         150.00             NA             NA           0.00        0.00
 GREEN TRUST CASH                 Unsecured         350.00             NA             NA           0.00        0.00
 HEIGHTS FINANCE CORP             Unsecured      1,750.00              NA             NA           0.00        0.00
 IN BOX LOANS                     Unsecured      1,000.00              NA             NA           0.00        0.00
 MONEYLION OF ILLINOIS LLC        Unsecured         500.00             NA             NA           0.00        0.00
 NATURESCAPE                      Unsecured         150.26             NA             NA           0.00        0.00
 RISE                             Unsecured      2,800.00              NA             NA           0.00        0.00
 ROSEBUD LENDING                  Unsecured         300.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                 Interest
                                                              Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                 $0.00               $0.00
       Mortgage Arrearage                                    $1,897.73                 $0.00               $0.00
       Debt Secured by Vehicle                                   $0.00                 $0.00               $0.00
       All Other Secured                                         $0.00                 $0.00               $0.00
 TOTAL SECURED:                                              $1,897.73                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,039.18                    $0.00               $0.00


 Disbursements:

        Expenses of Administration                                $1,461.00
        Disbursements to Creditors                                    $0.00

 TOTAL DISBURSEMENTS :                                                                             $1,461.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26286        Doc 66      Filed 12/05/18     Entered 12/05/18 14:49:06            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
